Citation Nr: 1209557	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a right knee injury to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1964 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office in Oakland, California.  

In correspondence in September 2011 and in October 2011, the Veteran cancels his hearing before a Veterans Law Judge.  

The reopened claim of service connection for residuals of a right knee injury to include as secondary to a service-connected left knee disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in February 1998, the RO denied the claim of service connection for a right knee disability on a direct basis and a secondary basis; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in February 1998, he did not appeal the rating decision and the rating decision became final by operation of law based on the evidence of record at the time. 

2.  The additional evidence presented since the rating decisions in February 1998 by the RO, denying service connection for a right knee disability on direct and secondary bases, relates to an unestablished fact necessary to substantiate the claim of service connection. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for residuals of a right knee injury to include as secondary to a service-connected left knee disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the application to reopen the claim of service connection for residuals of a right knee injury to include as secondary to a service-connected left knee disability, is favorable to the Veteran, no further action is required to comply with the VCAA. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in September 1976, the RO denied service connection for residuals of a right knee injury on a direct basis, concluding that service records contained no reference to any injury to the right knee and that there was evidence that the Veteran injured his right knee in January 1973.  Also in that rating decision, the RO granted service connection for residuals of a left knee injury.  








In a rating decision in February 1998, the RO denied service connection for a right knee disability on both a direct basis and a secondary basis, concluding that there was no service treatment evidence of a right knee disability, and there was no competent medical evidence or opinion showing the right knee disability was due to service or to the Veteran's left knee disability, but that there was positive evidence showing a right knee injury after service.  The RO stated that new and material evidence had not been presented to reopen the claim of service connection.  

In a letter, dated in February 1998, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not initiate an appeal of the February 1998 RO rating decision.  Thus, the rating decision by the RO became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the last final rating decision in February 1998 is summarized as follows.  Service records show the Veteran served on active duty from September 1964 to June 1970.  Whereas the service treatment records showed treatment on different occasions for a left knee injury, the records do not show any complaint, finding, or diagnosis of a right knee disability.  After service, private records from E.M., M.D., dated from March to August 1974, indicate that the Veteran was referred to him in January 1973 with regard to a history of a right knee injury that occurred while he was at work for the county, whereby he jumped down from the cab of a truck and his knee gave way.  It was noted that the Veteran had a history of injuries to his knees in high school and in the service but that they involved minor problems only and that jumping down from the truck consisted of a major episode that resulted in a drastic change in his functional ability.  Subsequent testing revealed a torn medial semilunar cartilage, whereupon the Veteran was sent for surgery.  It was noted that during surgery the Veteran had rather marked chondromalacia of the femoral condyle and a peripheral tear of the medial meniscus.  


The Veteran made a good recovery from the surgery, but he continued to have some knee problems that interfered with his job performance that involved heavy work.  

At the time of a July 1976 VA examination of the knees, the Veteran reported that he had injured his right knee one or two times in service and experienced a "recurrence" after service in 1973 when he tore his medial meniscus and was told then that it was an old injury.  X-rays of the right knee showed minimal hypertrophic spurring of the joint surface of the tibia medially and also minimal hypertrophic spurring of the tibial spines; the impression was minimal hypertrophic arthritis.  At the time of a VA examination of the left knee in October 1995, the Veteran reported that he injured both of his knees playing football in the military and had undergone surgery on both knees after service.  

Additional VA outpatient records dated from 1991 to 1995 show treatment for complaints of bilateral knee pain.  X-rays in July 1991 show mild degenerative changes of the knees.  The Veteran underwent left knee surgery in August 1991, with a postoperative diagnosis of left knee medial meniscal tear and cartilage changes.  The left knee pain was reportedly worse than the right knee pain.  The impression was degenerative joint disease secondary to medial meniscectomy, bilaterally.  X-rays of the knees in August 1995 show bilateral narrowing of the medial compartment of the knee joint associated with spurring.  

In an April 1997 statement, the Veteran asserted that his right knee was an "adjunct condition" to his service-connected left knee.  He stated that his right knee was his "support leg" and was in pain all the time.  

In a May 1997 statement, a fellow serviceman indicated that he met the Veteran during service and they became friends.  He recalled recruiting the Veteran for the squadron's flag football team and the Veteran was reluctant to join as he had sustained knee injuries earlier in service.  




The Veteran had joined the team, but was remembered as often complaining about pain in his knees and was urged to seek medical assistance.  He recalled one occasion, after a play in the game was concluded, when the Veteran was found lying on the ground clutching his right knee.  

Current Claim to Reopen

As the unappealed rating decision in February 1998 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

Where, as here, a claim of service connection has previously been denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

As the Veteran's application to reopen the claim was received in May 2007, the current regulatory definition of new and material evidence applies. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 




For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

Analysis

The additional evidence added to the file since the February 1998 rating decision includes statements from the Veteran asserting that he suffered numerous right and left knee injuries in service while playing sports and that his right knee disability was also secondary to his left knee disability.  He submitted statements from a friend in the military who recalled that the Veteran had problems with both knees in service as a result of playing football.  This evidence is essentially duplicative of the assertions previously considered by the RO in February 1998 and is thus not new and material to reopen the right knee claim.  

However, the additional evidence added to the file also includes VA medical evidence dated from 1999.  The medical records show continuing treatment for degenerative joint disease of the knees, which had worsened to the point that bilateral total knee replacements were advised.  In fact, surgery on one of the knees was scheduled and then canceled reportedly due to personal reasons.  One particular outpatient record dated in November 2011 indicates a history of right knee problems developing subsequent to discharge from service, and of favoring of the right knee for years due to left knee injuries, resulting in increasing mechanical and degenerative symptoms that had earlier required right knee surgery.  




The evidence on its face is new and material because it relates to the unestablished fact necessary to substantiate the right knee claim.  That is, the evidence appears to link a right knee disability to the service-connected left knee disability.  There was not previously of record evidence of a medical nexus between the two disabilities.  Also, this evidence shows continuing pathology for the right knee disability which is chronic in nature and which appears to be getting worse simultaneously with the worsening of the left knee disability.  Such a pattern would at the very least suggest that the right knee disability may be aggravated by the service-connected left knee disability.  The absence of such facts was the basis for the prior denial of the claim. 

As the evidence is new and material, the claim of service connection for residuals of a right knee injury to include as secondary to a service-connected left knee disability is reopened. 


ORDER

As new and material evidence has been presented, the claim of service connection for residuals of a right knee injury to include as secondary to a service-connected left knee disability, is reopened, and to this extent only the appeal is granted. 


REMAND

Prior to considering the claim of service connection for residuals of a right knee injury to include as secondary to a service-connected left knee disability, on the merits, under the duty to assist additional evidentiary development is needed, including a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:



1.  Afford the Veteran a VA orthopedic examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current right knee disability is (a) related to an injury, disease, or event in service from September 1964 to June 1970, (b) manifest during the first year after discharge from service in June 1970, or (c) caused or aggravated by the service-connected left knee disability.  

The VA examiner is asked to consider and comment as necessary on the clinical significance of the following.  

In various statements and reports to VA examiners, the Veteran indicated both that he sustained injury to his right knee playing sports in service and that after service he essentially reinjured the knee at work (for which he is competent to state).  In a statement of a friend who served with the Veteran in service, it was recalled that the Veteran often complained of pain in his knees during service and on one occasion clutched his right knee after a play during a football game.    

Service treatment records show treatment for left knee injuries in September 1968 and September 1969 but no mention of complaints, findings, or diagnosis of a right knee disability.  





Post-service private records show that the Veteran sustained a right knee injury on the job about January 1973 and that he soon thereafter underwent surgery to repair a torn medial meniscus.  Reportedly, during the surgery it was observed that the Veteran had marked chondromalacia of the femoral condyle and a peripheral tear of the medial meniscus.  After surgery, he had continuing knee problems.  VA X-rays of the right knee in July 1976 showed minimal hypertrophic spurring of the joint surface of the tibia medially and also minimal hypertrophic spurring of the tibial spines.  In August 1991, the Veteran underwent left knee surgery for a medial meniscal tear and cartilage changes.  VA records thereafter show degenerative joint disease of both knees, which have worsened to the extent that bilateral total knee replacements have been advised.  

The examiner is asked to consider that the term "aggravation" means a permanent increase in disability, that is, an irreversible worsening of the condition beyond its natural clinical course due to the service-connected disability. 

If, after a review of the record, an etiological opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation or aggravation cannot be determined because there are several  multiple potential causes or aggravating factors, 






when one cause or aggravating factor is not more likely than any other to cause or aggravate the disability, and that an opinion on causation or aggravation) is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

2.  After the above development is completed, adjudicate the claim of service connection for residuals of a right knee injury to include as secondary to a service-connected left knee disability, on the merits.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


